Exhibit 10.21(s)

 

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.  COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

INVENTORY FINANCING AGREEMENT

 

THIS FIRST AMENDMENT (the “Amendment”), dated this 31st day of March, 2016, is
to that certain Second Amended and Restated Inventory Financing Agreement
entered into by and among the undersigned Dealers (each, individually, a
“Dealer” and, collectively, “Dealers”), Wells Fargo Commercial Distribution
Finance LLC f/k/a GE Commercial Distribution Finance Corporation (in its
individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein
referred to as “Agent”) for the several financial institutions that are parties
to this Agreement or may from time to time become party to this Agreement
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender, and such Lenders, dated October 30, 2015 (as amended, supplemented or
otherwise modified form time to time, the “Financing Agreement”).

WHEREAS, the parties hereto desire to amend the Financing Agreement in certain
respects;

NOW THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:

1.Exhibit A of the Financing Agreement is hereby amended and restated in its
entirety in form and substance as set forth in Exhibit A hereto.

2.With respect to [****] only, the following additional terms shall apply:

a.The sum of all Outstandings and Open Approvals with respect to [****] shall
not at any time exceed [****].

b.In addition to the rights of Agent to disapprove any Vendor as set forth in
Section 2(a)(iii) of the Financing Agreement, Agent may disapprove [****] as a
Vendor by written notice from Agent, and following such disapproval [****] shall
cease to be a Vendor under the Financing Agreement, if [****] is disapproved at
any time, in Agent’s sole discretion, as a vendor with respect to Agent’s
general portfolio of financing.

3.Each reference in the Financing Agreement, the [****] Agreement, the Program
Terms Letter, and any other document, instrument or agreement related thereto or
executed in connection therewith (collectively, the “Documents”) to the
Financing Agreement shall be deemed to refer to the Financing Agreement as
amended by this Amendment.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Financing Agreement.  

4.Each Dealer hereby ratifies and confirms the Financing Agreement, as amended
hereby, and each other Document executed by such Dealer in all respects.

5.Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges Agent and the Lenders and their successors, assigns, directors,
officers, agents, employees, representatives and attorneys from any and all
liabilities, claims, causes of action or defenses, if any, and for any action
taken or for any failure to take any action, existing at any time prior to the
execution of this Amendment.

6.This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.  

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.  COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

7.This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.  This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.  

 

 

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.  COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.  

 

MARINEMAX, INC.,

a Florida corporation

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

59-3496957

 

Org. ID (if any):

2849981 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

MARINEMAX EAST, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

94-3382331

 

Org. ID (if any):

3332179 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

MARINEMAX SERVICES, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Vice President, Secretary, Treasurer

 

Tax ID:

74-2979572

 

Org. ID (if any):

3331764 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 


MARINEMAX NORTHEAST, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

26-0668571

 

Org. ID (if any):

4402087 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.  COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

 

 

BOATING GEAR CENTER, LLC,

a Delaware limited liability company

 

By: MARINEMAX EAST, INC.,

      the sole member of Boating Gear Center, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

20-2113374

 

Org. ID (if any):

3908460 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

US LIQUIDATORS, LLC

 

a Delaware limited liability company

 

By: MARINEMAX, INC.,

       the sole member of US Liquidators, LLC

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

20-5817473

 

Org. ID (if any):

4242668 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

MY WEB SERVICES, LLC,

a Delaware limited liability company

 

By: MARINEMAX, INC.,

       the sole member of My Web Services, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

27-4689836

 

Org. ID (if any):

4933499

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 




 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.  COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

 

 

MARINEMAX CHARTER SERVICES, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

       the sole member of MarineMax Charter Services,

       LLC

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

45-3265782

 

Org. ID (if any):

5037331

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

 

NEWCOAST FINANCIAL SERVICES, LLC,

 

a Delaware limited liability company

 

By: MARINEMAX EAST, INC.,

       the sole member of Newcoast Financial Services, LLC

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

Tax ID:

59-3529057

 

Org. ID (if any):

2920730 8100

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 




 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.  COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

 

 

AGENT AND LENDER:

 

 

WELL FARGO COMMERCIAL DISTRIBUTION FINANCE LLC

 

 

By:

/s/ Pamela Holm

Print Name:

Pamela Holm

Title:

Risk Director

 

 

LENDERS:

 

 

BANK OF THE WEST, INC.

 

 

By:

/s/ Ryan Mauser    

Print Name:

Ryan Mauser

Title:

Vice President

 

 

M&T BANK

 

 

By:

/s/ Brendan Kelly

Print Name:

Brendan Kelly

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.  COMPLETE,
UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Exhibit A

Existing Vendors

 

Vendor

Brand

Restrictions

Brunswick Corporation or affiliates thereof

BAYLINER

 

Brunswick Corporation or affiliates thereof

BOSTON WHALER

 

Contender Boats, Inc.

CONTENDER

 

Crest Marine, LLC

CREST

 

Grady-White Boats, Inc.

GRADY-WHITE

 

Brunswick Corporation or affiliates thereof

HARRIS FLOTEBOTE

 

Brunswick Corporation or affiliates thereof

LAGUNA

 

Tracker Marine, L.L.C.

MAKO and BASS TRACKER

 

Malibu Boats, LLC

MALIBU AND AXIS

 

Brunswick Corporation or affiliates thereof

MERCURY

 

Brunswick Corporation or affiliates thereof

MERIDIAN

 

Brunswick Corporation or affiliates thereof

Seminole Marine, Inc.

PRINCECRAFT

SAILFISH

 

Scout Boats, Inc.

SCOUT

 

Brunswick Corporation or affiliates thereof

SEA RAY

 

Nautique Boat Company, Inc.

SKI NAUTIQUE

 

Zodiac of North America, Inc.

Sea Hunt boat Manufacturing Company, Inc.

ZODIAC

SEA HUNT

 

Azimut Bennetti Group

AZIMUT AND ATLANTIS

 

PBH Marine Group, LLC

SCARAB

 

Fineline Industries, LLC

SKI SUPREME

 

Blazer Boats Inc.

BLAZER BOATS

 

Sea Pro Boats, LLC

SEA PRO BOATS

 

 

 

 

Trailer Vendors:

 

 

EZ Loader Boat Trailers, Inc.

EZ Loader Custom Boat Trailers, Inc.

EZ LOADER

 

Knight Bros., Inc.

HERITAGE

 

Karavan Trailers, Inc.

KARAVAN

 

Magic Tilt Trailers Inc.

MAGIC TILT

 

Mcclain Trailers, Inc.

MCCLAIN

 

Northeast Marine Industries, Inc.

NORTHEAST

 

Roadrunner Trailers of Texas, Inc.

ROADRUNNER TRAILER

 

Lippert Components, Inc.

ZIEMAN

 

BoatMate Trailers, LLC

BOATMATE

 

Heritage Trailers, LLC

HERITAGE

 

Load Rite Trailers, LLC

LOADRITE

 

Marine Master Trailers, LLC

MARINE MASTER

 

Phoenix Trailers, LLC

PHOENIX

 

Ram-Lin Custom Trailers, Inc.

RAM-LIN

 

 

 